889 F.2d 1084
52 Fair Empl.Prac.Cas.  1472
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Buford W. COLLINS, Plaintiff-Appellant,v.ALLIED SIGNAL, INC., Defendant-Appellee.
No. 89-2391.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 5, 1989.Decided Oct. 27, 1989.

Robert P. Geary on brief for appellant.
Hill B. Wellford, Jr., Donald L. Creach, Hunton & Williams, on brief for appellee.
Before K.K. HALL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Buford W. Collins appeals from the district court's order granting summary judgment in favor of the defendant, Allied Signal, Inc., in this age discrimination case brought pursuant to the Age Discrimination in Employment Act, 29 U.S.C. Secs. 621, et seq.    Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Collins v. Allied Signal, Inc., C/A No. 88-0866-R (E.D.Va. Apr. 25, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED